DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-17, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0387572 A1) in view of Liu et al. (US 2017/0273062 A1).
Regarding claim 1: 
As shown in FIGS. 1-9, Nam discloses a method (FIG. 5) for wireless communication by a first user-equipment (UE) (FIG. 5, UE 120), comprising: 
applying a discontinuous reception (DRX) configuration for the first UE (Nam discloses in paragraph [0077], “In some aspects, the BS 110 may configure the UE 120 to use the selected configuration,” thus Nam discloses applying a DRX configuration for the first UE); and
monitoring for first signaling from a second UE (FIG. 1, UE 120e) indicating that the second UE has data to send to the first UE (Nam discloses device-to-device (D2D) communications in paragraph [0039] explaining, “In this case, the UE 120 may perform scheduling operations, resource selection operations, and/or other operations described elsewhere herein as being performed by the BS 110.” Furthermore, paragraph [0079] discloses, “As shown by reference number 540, the UE 120 may monitor a WUS resource according to the selected configuration,” which means that UE 120 monitors for first signaling from a second UE indicating that the second UE has data to send to the first UE.), the first signaling being transmitted using a plurality of transmit beams during a DRX cycle of the DRX configuration (see FIG. 7 where Nam discloses a C-DRX on/off cycle and WUS 720 is detected in the off cycle causing UE1 to fully wake up. This is also discussed in paragraph [0086]. Also, see paragraph [0073] where Nam discloses, “For example, the DRX WUS may be transmitted with multiple directional beams.” ).

Nam discloses all of the above, but does not explicitly disclose selecting one or more transmit beams of the plurality of transmit beams based on the monitoring of the first signaling and communicating in accordance with the selection.
However, Liu in the same filed of endeavor as Nam, discloses selecting one or more transmit beams of a plurality of transmit beams based on the monitoring of the first signaling and communicating in accordance with the selection (see Liu, FIG. 3 and paragraph [0059] where Liu discloses, “The candidate beam may be a beam used in historical data transmission, a beam adjacent to the beam used in historical data transmission, a beam indicated in a report from the second device, and/or other suitable beam determined based on the predefined beams.” This means Liu discloses selecting a beam from one or more transmit beams based on the monitoring of the first signaling in FIG. 3, step 310 and communicating in accordance with the selection in FIG. 3, step 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Nam as taught by Liu such that Nam selects on or more of the transmit beams of the plurality of transmit beams based on the monitoring of the first signaling and communicates in accordance wit the selection, thus allowing improved transmission quality in the wireless communication network (see Liu, paragraph [0031]).

Regarding claim 2: 
The combination of Nam and Liu discloses the method of claim 1, wherein the first signaling transmitted using each of the plurality of transmit beams is monitored for using one of a plurality of receive beams (see Nam, FIG. 7 which shows the sweeping of directional beams and paragraph [0073]).

Regarding claim 3: 
The combination of Nam and Liu discloses the method of claim 1, wherein the first signaling is transmitted during a beginning of an awake phase of the DRX cycle (see Nam, FIG 7, 720 and paragraph [0086]).


Regarding claim 13: 
The combination of Nam and Liu discloses the method of claim 1, wherein the first signaling is monitored for during a first DRX cycle of the DRX configuration, and wherein the first signaling is monitored via a receive beam used to receive signals during a previous DRX cycle of the DRX configuration (see Nam, FIG. 7 and paragraph [0080] for discussion of the C-DRX wake up signal being monitored during a first cycle and monitored via a receive beam used to receive signals during a previous cycle).

Regarding claim 14: 
The combination of Nam and Liu discloses the method of claim 1, wherein monitoring for the first signaling comprises: monitoring for the first signaling using a broad beam; and monitoring for the first signaling using a narrow beam if the first signaling is not received while monitoring using the broad beam (see Nam, FIG. 7 which illustrates a broad beam and narrow beams and paragraph [0092] which discloses a broad beam, directional beams, or a combination thereof).

Regarding claim 15: 
As shown in FIGS. 1-9, Nam discloses a method for wireless communication (FIG. 5) by a first user-equipment (UE) (FIG. 5, UE 120), comprising: 
transmitting first signaling to a second UE if the first UE has data to send to the second UE (Nam discloses device-to-device (D2D) communications in paragraph [0039] explaining, “In this case, the UE 120 may perform scheduling operations, resource selection operations, and/or other operations described elsewhere herein as being performed by the BS 110.” Furthermore, paragraph [0079] discloses, “As shown by reference number 540, the UE 120 may monitor a WUS resource according to the selected configuration,” which means that UE 120 monitors for first signaling from a second UE indicating that the second UE has data to send to the first UE.), the first signaling being transmitted using a plurality of transmit beams during a DRX cycle of a DRX configuration of the second UE (see FIG. 7 where Nam discloses a C-DRX on/off cycle and WUS 720 is detected in the off cycle causing UE1 to fully wake up. This is also discussed in paragraph [0086]. Also, see paragraph [0073] where Nam discloses, “For example, the DRX WUS may be transmitted with multiple directional beams.” ).

Nam discloses all of the above, but does not explicitly disclose receive an indication of one or more transmit beams of the plurality of transmit beams and communicate in accordance with the received indication.
However, Liu in the same filed of endeavor as Nam, discloses receive an indication of one or more transmit beams of the plurality of transmit beams and communicate in accordance with the received indication (see Liu, FIG. 3 and paragraph [0059] where Liu discloses, “The candidate beam may be a beam used in historical data transmission, a beam adjacent to the beam used in historical data transmission, a beam indicated in a report from the second device, and/or other suitable beam determined based on the predefined beams.” This means Liu discloses selecting a beam from one or more transmit beams based on the monitoring of the first signaling in FIG. 3, step 310 and communicating in accordance with the selection in FIG. 3, step 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Nam as taught by Liu such that Nam receives an indication of one or more transmit beams of the plurality of transmit beams and communicate in accordance with the received indication, thus allowing improved transmission quality in the wireless communication network (see Liu, paragraph [0031]).

Regarding claim 16: 
The combination of Nam and Liu discloses the method of claim 15, wherein the first signaling transmitted using each of the plurality of transmit beams is monitored for by the second UE using one of a plurality of receive beams (see Nam, FIG. 7 which shows the sweeping of directional beams and paragraph [0073]).

Regarding claim 17: 
The combination of Nam and Liu discloses the method of claim 15, wherein the first signaling is transmitted during a beginning of an awake phase of the DRX cycle of the second UE (see Nam, FIG 7, 720 and paragraph [0086]).

Regarding claim 25: 
As shown in FIGS. 1-16, Nam discloses an apparatus (FIG. 5) for wireless communication by a first user-equipment (UE) (FIG. 5, UE 120), comprising: 
a memory (see Nam, paragraph [0007] where Nam discloses, “a UE for wireless communication may include memory and one or more processors operatively coupled to the memory.”); and 
one or more processors coupled to the memory (see Nam, paragraph [0007] where Nam discloses, “a UE for wireless communication may include memory and one or more processors operatively coupled to the memory.”), the memory and the one or more processors being configured to: 
apply a discontinuous reception (DRX) configuration for the first UE (Nam discloses in paragraph [0077], “In some aspects, the BS 110 may configure the UE 120 to use the selected configuration,” thus Nam discloses applying a DRX configuration for the first UE); and
monitor for first signaling from a second UE (FIG. 1, UE 120e) indicating that the second UE has data to send to the first UE (Nam discloses device-to-device (D2D) communications in paragraph [0039] explaining, “In this case, the UE 120 may perform scheduling operations, resource selection operations, and/or other operations described elsewhere herein as being performed by the BS 110.” Furthermore, paragraph [0079] discloses, “As shown by reference number 540, the UE 120 may monitor a WUS resource according to the selected configuration,” which means that UE 120 monitors for first signaling from a second UE indicating that the second UE has data to send to the first UE.), the first signaling being transmitted using a plurality of transmit beams during a DRX cycle of the DRX configuration (see FIG. 7 where Nam discloses a C-DRX on/off cycle and WUS 720 is detected in the off cycle causing UE1 to fully wake up. This is also discussed in paragraph [0086]. Also, see paragraph [0073] where Nam discloses, “For example, the DRX WUS may be transmitted with multiple directional beams.” ); 

Nam discloses all of the above, but does not explicitly disclose selecting one or more transmit beams of the plurality of transmit beams based on the monitoring of the first signaling and communicating in accordance with the selection.
However, Liu in the same filed of endeavor as Nam, discloses selecting one or more transmit beams of a plurality of transmit beams based on the monitoring of the first signaling and communicating in accordance with the selection (see Liu, FIG. 3 and paragraph [0059] where Liu discloses, “The candidate beam may be a beam used in historical data transmission, a beam adjacent to the beam used in historical data transmission, a beam indicated in a report from the second device, and/or other suitable beam determined based on the predefined beams.” This means Liu discloses selecting a beam from one or more transmit beams based on the monitoring of the first signaling in FIG. 3, step 310 and communicating in accordance with the selection in FIG. 3, step 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Nam as taught by Liu such that Nam selects on or more of the transmit beams of the plurality of transmit beams based on the monitoring of the first signaling and communicates in accordance wit the selection, thus allowing improved transmission quality in the wireless communication network (see Liu, paragraph [0031]).

Regarding claim 26: 
As shown in FIGS. 1-16, Nam discloses an apparatus for wireless communication by a first user-equipment (UE), comprising: 
a memory (see Nam, paragraph [0007] where Nam discloses, “a UE for wireless communication may include memory and one or more processors operatively coupled to the memory.”); and 
one or more processors coupled to the memory (see Nam, paragraph [0007] where Nam discloses, “a UE for wireless communication may include memory and one or more processors operatively coupled to the memory.”), the memory and the one or more processors being configured to: 
transmit first signaling to a second UE if the first UE has data to send to the second UE (Nam discloses device-to-device (D2D) communications in paragraph [0039] explaining, “In this case, the UE 120 may perform scheduling operations, resource selection operations, and/or other operations described elsewhere herein as being performed by the BS 110.” Furthermore, paragraph [0079] discloses, “As shown by reference number 540, the UE 120 may monitor a WUS resource according to the selected configuration,” which means that UE 120 monitors for first signaling from a second UE indicating that the second UE has data to send to the first UE.), the first signaling being transmitted using a plurality of transmit beams during a DRX cycle of a DRX configuration of the second UE (see FIG. 7 where Nam discloses a C-DRX on/off cycle and WUS 720 is detected in the off cycle causing UE1 to fully wake up. This is also discussed in paragraph [0086]. Also, see paragraph [0073] where Nam discloses, “For example, the DRX WUS may be transmitted with multiple directional beams.” ).

Nam discloses all of the above, but does not explicitly disclose receive an indication of one or more transmit beams of the plurality of transmit beams and communicate in accordance with the received indication.
However, Liu in the same filed of endeavor as Nam, discloses receive an indication of one or more transmit beams of the plurality of transmit beams and communicate in accordance with the received indication (see Liu, FIG. 3 and paragraph [0059] where Liu discloses, “The candidate beam may be a beam used in historical data transmission, a beam adjacent to the beam used in historical data transmission, a beam indicated in a report from the second device, and/or other suitable beam determined based on the predefined beams.” This means Liu discloses selecting a beam from one or more transmit beams based on the monitoring of the first signaling in FIG. 3, step 310 and communicating in accordance with the selection in FIG. 3, step 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Nam as taught by Liu such that Nam receives an indication of one or more transmit beams of the plurality of transmit beams and communicate in accordance with the received indication, thus allowing improved transmission quality in the wireless communication network (see Liu, paragraph [0031]).


Allowable Subject Matter



Claims 4-12 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633